.’




                                          TEEA'ILTORNEYGENERAL
                                                        ozp TEXAS         i     'Y
                                                        AUBTXN. TeaEAs~
                                                                                      FAOAN      DICILBON
                                                                                         -dARW

                                                           August   23, 1948

                                    Hon. A. P. ititchell,Chairman
                                    Board of Registration for
                                    Professional Rngineers
                                    Austin, Texas                 Oplnlon No.~V-666
                                                                    Re: The'legailty of paying
                                                                        salaries from an appro-
                                                                        priation to establish a
                                                                        library for registered
                                                                        professional engineers.
                                    Dear Sir:
                                                Your request for an opinion contained the fol-
                                    lowing:
                                              "The.appropriatlon Pbr the State 'Doard.
                                         of BeglstratSon for Professiona1,Englneer.s~
                                         for the Biennium 1948-49~included the fol-, :
                                         lOWing:

                                               '#The State Board<of Registration for, "
                                         Professional Engineers, havingelected,~to:~.'.
                                         establish a library for registered,profesA '.'.
                                         sional engineers of Texas as authofized by
                                         Chapter 571"of the'Acts~ of~the'47th DegiS~-
                                         lature, Regular Session, andhaving alfqcat-
                                         ed the $60,000 author$sed by the above,men-
                                         tioned~Abt of the Legls,laturefor.this pur-
                                           ose; and having expended only approximately
                                         835,000  for this purpose during the bieinnium
                                         for which the authorieation was made, is here-
                                         by authorized to make addltLonal,expenditures,
                                         in such amounts as will bring the total of
                                         monies so expended during 'thebiennium 1941-
                                         43 and during the biennium 1947-49 to ,a sum
                                         not to exceed $60,000. No part of this fund
                                         shall be expended for buildings;'
                                              "This is carried as'Appropriati,onNo.
                                         Y-157. The Board has elected to carry out
,.   .   .,,,   ‘I   ;.   .   ..,        thenprovisions set out in the above quoted
                                         paragraph. The purchase of books entails a
                                                                 .   c

                           .




    hon. A. F. Mitchell, page 2   (v-666) '


         large amount .oS epecialleed~bookkesplng~and
         other.alerioal work. *The regular appropria-
         tions for \$kthe
                       ~admln%stratSonof the &glneer-
         lng Registration Act are not sufficient to
         provIde'Sor this extra work.    .       .

              vSpeclflcally, we ask for authorl8atlon
         to~secure additional assistance ior the nec-
         ebaary bookkeeping aad~alerlcal~work and to
         pay for euah astilstance.rromappr~priatlon Ho.
         Y-15? for the %glneers' Library.,
              '&e Sollowlng provision 1s also~~lncluUed~ln
    the appropriation for the Board of Registration for Pro-
    Seaslon8l Engineers:    ..-
         '1.3. Contingent Expense, Surety Bonds; Hem&
               ,bershlps,Special or Emerg ncy Assist;
               -08                       % 3,ooo.oo.
         Sen8te Bill 391, general and Special L8wa of
         Texas, 50th Legislature, page 901.
              Vhether‘sny p8rt of the appropriation msde for
    the llbr8l'ycsn.be used for the p8yment of expenses for
.
    the purpom mentioned Su your request depends upon the .'
    lntentlon~of the Leglsleture 8s mnlfested-I.8 the sppro-
    priations he&e for the Board. %sre-OS     the opinlon'thst
    the Leglslatnre did not.Intend that any p8rt of the li-'
    brarysppropriatlons be-used .for..the payment.of -such e%-
    phseti and tkat:sualrpayments'asn not be Issde."OuUoon-
    ClUBiOn f.8b8Sed, in p8&, UpOn the S8et that.88 Sppl@O-
    prlatlon~h8s .been.-m8deexpressly 8uthoFielng psyment for
    the type-of ssslst8noe mentlaned 'inyoim .zlequest. Item
    1-joS.,thespproprlation for the BOSld ppovldes, among
    other things, for 'Speoial Assistance"~8nd ve..belleve
    th8t the moneyapgropM..ated thewti 088 be used~for the.
    purpose o? paying for extra olerlo81 and bookkeeping as-
    slstanoe Ipadenecessary by the purohsse of'book8 for the
    englneerst Ilbre
              P1)r$~iiinent
                         to the question bed!& oonqidQed &I
    Subtiectlon -f of:Seatlon    3.4 of the Oeneral ProvIsIons
    ;~~;h$t;i~~;~~la~lon              Bill for State Depart-
                              Id subsection provides tlmt.
              "Hone of the Suuds hereinabove a ro--
         prlated .Sor 'Contingent expenses' or Rain-
         tensnoe'snd Mleoellaneousl shall be used for
         the payment of any s818rles unless spealfl-
Hon. A. F.   Mitchell, page 3   (v-666)


     cally authorized to be paid in the~ltemisa-
     tion under the Contingent, &intenance Snd
     &EWellaneous Items herek-naboveset out and
     desl     ted therein a8 tsalarle8-','.'extra
     helpF .or '8e880~1 18bOr'." Senate Bill
     391, General and Special Laws of Texas, 50th
     kIgiSlStuZre,page 938.
          'Pheprovisions of the above quoted Subsection
do not prohibit the U8e of the funds appropriated in
item 13 of the appropriation for the Board.for a pur-
pose such a8 the-one here under consideration. Item 13




1s our opinion, thereforei th8t the Board may m8ke pro-
vision for such bookkeeping and oler+zal Bsslstance as
1s neoessary in the pureh8sing of books for the engineers'
library and although it cannot pay for s8me out OS the
appropriation for the library, It m@ make expenditures
0s the appropriation in Item 13 for any 8mount8 neces-
b8l'y to p8r for such 88SiSt8nGe.




           The Boatidof Begistratlon for Profes-
     BiO%X%1-&1gineerB may.make provision for
     such bookkeeping Snd oleria81 8sBiBt8We se
     is-neoessarg ln.the purch8sing of books'sor
     a&z.ggys)      library authorlsed by,the Lag-
                 The Board may not use sny p8rt 0s
     the llbr&y~appropriation to pay for this
     extra help but may make expenditures of an
     item~in the appropriation for the:fjosI?dwhich
      rovide8,  ~moa@ other things, fog Special
     f 88iSt8Me   for 8ny 8mounts necessary to p8g
     for such sesistanoe.
                                     Yours very truly,
APPROVED:                       ATTORNEY %3EfbU     OF TEXAS




CBK:mw